Memorandum. On this appeal by the plaintiffs the only issue before us is whether the Appellate Division erred in reducing the award to $2,500. Since there was no legal predicate for this reduction, the order of the Appellate Division should be reversed and the judgment of the Supreme Court reinstated.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order reversed, without costs, and the judgment of Supreme Court, Kings County, reinstated in a memorandum.